Citation Nr: 1438319	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-12 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified in excess of 50 percent from June 5, 2009 to October 19, 2011 and in excess of 70 percent from October 20, 2011 to July 9, 2012. 

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 (PTSD) and January 2011 (erectile dysfunction) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge in June 2014.  A copy of the transcript has been associated with the claims file. 

The Board notes that in his March 2014 substantive appeal, the Veteran indicated that he was "appealing all issues listed on the statement of the case (SOC)." The Board notes that a January 2014 SOC listed issues including increased ratings for coronary artery disease, an increased rating for type II diabetes and a service connection claim for erectile dysfunction.  Nevertheless, although the Veteran marked the box indicating he was appealing all issues listed on the SOC, he typed in "SC for erectile dysfunction" in section 9 of his VA Form 9.  Moreover, at his June 2014 BVA hearing the Veteran and his representative agreed that the only issues on appeal were those relating to increased ratings for his PTSD and his service connection claim for erectile dysfunction.  As such, the Board finds that these two issues are the only ones on appeal at this time. 

Additionally, the Board notes that the Veteran raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected PTSD with depressive disorder not otherwise specified during the pendency of the appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Nevertheless, during the pendency of the appeal, the RO considered and subsequently denied a claim for TDIU in January 2013.  As the Veteran has not expressed disagreement with this decision, no claim before the Board regarding TDIU is in appellate status at this time.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 20, 2011, the Board finds that the Veteran's PTSD with depressive disorder not otherwise specified resulted in occupational and social deficiencies in most areas. 

2.  For the period from October 20, 2011 to July 9, 2012, the Board finds that the Veteran's PTSD with depressive disorder not otherwise specified resulted in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to October 20, 2011, the criteria for a 70 percent rating, but no higher, for PTSD with depressive disorder not otherwise specified had been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  The criteria for a disability rating of 100 percent for PTSD with depressive disorder not otherwise specified for the period between October 20, 2011 and July 9, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In the present case, entitlement to service connection for PTSD with depressive disorder not otherwise specified was granted in a March 2010 rating decision.  The RO assigned an initial 30 percent rating, effective June 5, 2009, the date of the Veteran's claim.  Then, by a March 2011 rating decision, the 30 percent rating was increased to 50 percent, effective June 5, 2009.   

By rating action in May 2012, the 50 percent rating was increased to 70 percent, effective October 20, 2011.  A January 2013 rating decision awarded a 100 percent disability rating effective July 10, 2012.  

As the maximum schedular rating has been granted for the period from July 10, 2012, an increased rating for that period is no longer on appeal.  The issues have been amended on the cover page to reflect that fact.

For all periods on appeal, the Veteran's PTSD with depressive disorder not otherwise specified has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The Veteran asserts that an "earlier effective date" is warranted for the assignment of a 100 percent disability rating.  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD is warranted prior to October 20, 2011 and a 100 percent rating is warranted since October 20, 2011. 

Under diagnostic code 9411, a 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130 (2013). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.' See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  Additionally, a GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Disability Rating Prior to October 20, 2011

As noted above, a review of the evidence reflects that a rating of 70 percent is warranted prior to October 20, 2011.  In this regard, there is ample evidence demonstrating that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood prior to October 20, 2011.  The evidence prior to October 20, 2011 (the date of his increased 70 percent rating) includes VA treatment records and a March 2010 VA examination.  At an August 2009 VA treatment visit it was noted that the Veteran had anger control or "snap" issues and would verbally lash out at others when provoked.  The Veteran reported that he was planning on retiring from his stressful job at the age of 60.  He noted that he enjoyed spending time with his grandchildren and had three adult sons.  He indicated that he got along with two of his children.  

At the March 2010 VA examination, the VA examiner noted that the Veteran had difficulty getting along with others at work and had constant arguments and conflicts with his co-workers and bosses.  The VA examiner noted that the Veteran did not have psychotic impairment of thought process or communication.  The VA examiner indicated that the Veteran had impairment in social functioning and that he was emotionally detached from people and did not have loving feelings towards people.  Although it was noted that the Veteran had some relationship with his siblings it was described as very limited.  

At a June 2010 private treatment visit the treating practitioner stated that the Veteran was serving as the full time president of his union at work.  He indicated that the Veteran's anger issues play out in this position and he has to calm down with the help of medication in order to keep his job.  The private treating practitioner indicated that the Veteran exhibited a severe social impairment and had poor social skills and would rather be isolated and left to himself.  The Veteran reported that he could not make and maintain friendships at work or socially.  A GAF score of 42 was assigned, reflecting serious symptomatology.  Similar findings were noted in an October 2010 private treating note; a GAF score of 39 was noted at that time. 

At a May 2010 VA treatment visit the Veteran reported a history of violent thoughts towards people, irritability, and a temper.  He reported that he struggles with homicidal and suicidal thoughts from time to time but has no intent, plan, or specific victim.  A December 2010 VA treatment record noted a GAF score of 49, once again noting serious symptomatology.  In a June 2011 letter from the Veteran's co-worker it was noted that the Veteran could be a very difficult person to deal with.  His co-worker stated that the Veteran's personality was not constant and little issues can set him off within seconds.  He noted that for the last three years the Veteran had been president of the union and at times had really shown irrational behavior. Letters from his son and sister have also been considered.   

Based on this evidence, the Board finds that the Veteran's psychiatric symptomatology, prior to October 20, 2011, was more consistent with a 70 percent disability rating.  The evidence demonstrates that prior to October 20, 2011, the Veteran experienced both occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment and mood.  The Board acknowledges that the results of the VA examinations and the symptoms described in the VA and private treatment records and the lay statements of record, do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for PTSD.  However, as noted above, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted prior to October 20, 2011.  Prior to October 20, 2011 the Veteran's symptomatology did not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  While he demonstrated severe difficulties with social functioning outside of interaction with family and had extreme difficulty interacting with co-workers, he was able to work with co-workers and his symptoms did not rise to the severity necessary for a total rating.

The Board notes that the Veteran's reported social functioning was fairly consistent throughout this portion of the period on appeal, with social isolation and some contact with close relatives.  Thus, while limited, he was still able to continue minimal relationships with close relatives.  

Moreover, although he experienced difficulty at work, the Veteran was still employed as a union president with the ability to function in this job of some responsibility.  A rating of 100 percent is only warranted for both total social and total occupational impairment.  Therefore, the Board concludes the criteria for a 100 percent rating for PTSD, prior to October 20, 2011 had not been met.  See 38 C.F.R. § 4.130, DC 9411.  

In summary, while the Veteran was significantly socially and occupationally limited by his service-connected PTSD with depressive disorder not otherwise specified, prior to October 20, 2011, the evidence fails to show that this impairment was "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms more nearly approximate the rating criteria for 70 percent rating prior to October 20, 2011.
Disability Rating Between October 20, 2011 and July 9, 2012

Following a review of the evidence between October 20, 2011 and July 9, 2012, the Board finds that the Veteran is entitled to a 100 percent disability rating for his PTSD with depressive disorder not otherwise specified during this time period.  In this regard, the Board has considered an October 20, 2011 private treatment record.  The private treating practitioner noted that since the last report the Veteran's condition had deteriorated.  It was noted that his confrontations at work had increased, mainly because he cannot back down from someone who gets in his space.  Severe occupational impairment was also noted.  The private treating practitioner noted that the Veteran was holding on to his job only due to his union position and his job was at risk.  He opined that the Veteran would have lost his job long ago if he had not been employed by the union.  A GAF score of 38 was assigned.  

The Board has considered that an October 2011 VA examiner, opined 5 days after this private treatment record, that the Veteran's PTSD was most consistent with occupational and social impairment with deficiencies in most area, such as work, school, family relationships, judgment, thinking and/or mood.  Despite this assessment it should be noted that on several occasions throughout the examination report the VA examiner noted the Veteran's symptoms had worsened since the last evaluation. 

In finding that a 100 percent disability rating is warranted, the Board places great weight on the October 2011 letter from the Veteran's private treating therapist.  This October 2011 letter specifically noted that the Veteran was experiencing increasing deterioration in his condition.  In his letter, the therapist noted the Veteran's increasing aggression and social impairment.  He basically indicated that the only reason the Veteran was still employed was due to his employment by the union. 

Therefore, as the medical evidence of record shows a significant worsening of the Veteran's symptoms, as early as October 2011, and it is documented that he had markedly increased difficulty functioning in his well-protected work environment, the Board find that the Veteran's PTSD with depressive disorder not otherwise specified has been productive of symptoms creating total occupational and social impairment from the period beginning October 20, 2011.  Therefore, the Veteran is entitled to a 100 percent disability rating from that time.

Again, the Board acknowledges that the results of the October 2011 VA examination and the symptoms described in the mental health treatment notes and lay statements of record, do not indicate that the Veteran experiences all the symptoms associated with a 100 percent disability rating for PTSD for the period specified above.  However, as noted above, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. 436 (2002). 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his PTSD with depressive disorder not otherwise specified.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to PTSD with depressive disorder symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With respect to the Veteran's increased rating claim for his PTSD, this claim arises from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Discussion of the Veteran's June 2014 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Veteran was afforded examinations for his PTSD with depressive disorder in March 2010, October 2011, and December 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD with depressive disorder since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 70 percent rating, but no more, for PTSD with depressive disorder not otherwise specified, prior to October 20, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A 100 percent rating, but no more, for PTSD with depressive disorder not otherwise specified, from October 20, 2011 to July 9, 2012, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran maintains that his erectile dysfunction is secondary to his service-connected disabilities, to include medications used to treat these service-connected disabilities.  The Veteran is currently service connected for PTSD with depressive disorder not otherwise specified, coronary artery disease and type 2 diabetes mellitus.  

In October 2010, the Veteran underwent a VA examination that addressed his erectile dysfunction.  The Board finds that the October 2010 VA medical opinion obtained is not adequate. Specifically, although the October 2010 VA examiner concluded that the Veteran's erectile dysfunction was not related to his service-connected diabetes mellitus, the examiner did not discuss whether the Veteran's service-connected diabetes mellitus aggravated (worsened) his erectile dysfunction.  38 C.F.R. § 3.310(b).  Moreover, the VA examiner did not address whether there is any relationship between the Veteran's erectile dysfunction and PTSD or coronary artery disease. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded a VA addendum opinion that addresses the medical matters raised by this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to the examiner who conducted the October 2010 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file the examiner should provide an opinion on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction (if any) had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction (if any) is caused by any of his service-connected disabilities.  

Most importantly, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction (if any) is aggravated by any of his service-connected disabilities, to include medications used to treat these disabilities.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


